         Case 1:20-cv-08042-PKC Document 47 Filed 07/20/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

 LINDA FAIRSTEIN,                                   )
                                                    )
                Plaintiff,                          )   Case No. 2:20-cv-00180
                                                    )
        v.                                          )
                                                    )
 NETFLIX, INC., AVA DUVERNAY, and                   )
 ATTICA LOCKE,                                      )
                                                    )
                Defendants.                         )
                                                    )

                      AGREED MOTION REQUESTING LEAVE
               TO FILE REPLY BRIEFS IN EXCESS OF FIFTEEN PAGES

       For the reasons set forth herein, Defendants respectfully move this Court for leave to file

reply briefs in support of their Motions to Dismiss slightly in excess of the fifteen (15) pages

allowed by this Court’s May 18 Order. (ECF No. 33.) Defendants Ava DuVernay and Attica

Locke’s proposed filing in support of their Motion to Dismiss for Lack of Personal Jurisdiction,

or in the Alternative, Joint Motion with Netflix, Inc. to Dismiss for Improper Venue or Transfer

will not exceed eighteen (18) pages, excluding captions and signatures. Defendant Netflix, Inc.’s

proposed filing in support of its Motion to Dismiss for Failure to State a Claim will not exceed

twenty (20) pages, excluding captions and signatures. Plaintiff consents to Defendants’ request.

                                  MEMORANDUM OF LAW

       This Court previously granted, pursuant to the parties’ joint request, leave for Netflix to

file a Motion to Dismiss not to exceed forty (40) pages and for Plaintiff to file an opposition not

to exceed forty (40) pages. (ECF No. 23.) Netflix filed its thirty-five (35) page motion on May

18, 2020. (ECF No. 28.) On July 1, 2020, Plaintiff filed its thirty-seven (37) page opposition to

Netflix’s Motion to Dismiss (ECF No. 45) and accompanying twenty-six (26) part appendix
            Case 1:20-cv-08042-PKC Document 47 Filed 07/20/20 Page 2 of 4




totaling more than 3,200 pages (ECF No. 46). In order to fully respond to Plaintiff’s detailed

brief and voluminous appendix, and given the complexity and importance of the Constitutional

and common law issues pertinent to the motion, Netflix requests five (5) additional pages for its

reply in support of its Motion to Dismiss.

          Additionally, Individual Defendants DuVernay and Locke filed a twenty-five (25) page

brief combining three related but separate motions—(1) Motion to Dismiss DuVernay and Locke

for Lack of Personal Jurisdiction; (2) Motion to Dismiss All Defendants for Improper Venue;

and (3) Motion to Transfer the Entire Action to the Southern District of New York. (ECF No.

26.) Plaintiff filed a twenty (20) page opposition to the combined motion (ECF No. 41), with ten

(10) supporting declarations. In order to fully respond to Plaintiff’s submissions, DuVernay and

Locke request three (3) additional pages for their reply brief.

          WHEREFORE, for the foregoing reasons, the parties respectfully request that this Court

grant its motion and allow Netflix to file an over-length Reply in Support of its Motion to

Dismiss which shall not exceed twenty (20) pages and DuVernay and Locket to file an over-

length Reply in Support of their Motion to Dismiss which shall not exceed eighteen (18) pages.

                                  Local Rule 3.01(g) Certification

          Counsel for the parties communicated on July 17, 2020 and agree to the relief requested

herein.
         Case 1:20-cv-08042-PKC Document 47 Filed 07/20/20 Page 3 of 4




Dated: July 20, 2020                      Respectfully submitted,

                                           /s/ Natalie J. Spears
                                           Natalie J. Spears (pro hac vice)
                                           Gregory R. Naron (pro hac vice)
                                           Jacqueline A. Giannini (pro hac vice)
                                           Dentons US LLP
                                           233 South Wacker Drive, Suite 5900
                                           Chicago, Illinois 60606
                                           Phone: (312) 876-8000
                                           natalie.spears@dentons.com
                                           gregory.naron@dentons.com
                                           jacqui.giannini@dentons.com

                                           Kelley Geraghty Price (Florida Bar #889539)
                                           Eric S. Olson (Florida Bar #99079)
                                           Dentons Cohen & Grigsby P.C.
                                           Mercato - Suite 6200
                                           9110 Strada Place
                                           Naples, Florida 34108
                                           Phone: (239) 390-1913
                                           kelley.price@dentons.com
                                           eric.olson@dentons.com

                                           Kiran Patel (pro hac vice)
                                           Dentons US LLP
                                           1221 Avenue of the Americas
                                           New York, New York 10020
                                           Phone: (212) 768-6700
                                           kiran.patel@dentons.com

                                           Attorneys for Defendants Netflix, Inc., Ava
                                           DuVernay and Attica Locke
         Case 1:20-cv-08042-PKC Document 47 Filed 07/20/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 20th day of July, 2020 a copy of the foregoing was filed

electronically via the ECF filing system.




                                                     /s/ Natalie J. Spears
